Citation Nr: 1100032	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for spinal stenosis 
(low back disorder), due to lumbar disc disease with traumatic 
arthritis, currently rated 50 percent disabling.

2.  Entitlement to an increased evaluation for vascular headaches 
(headache disorder), currently rated 30 percent disabling.  

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
address the issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) in increased-rating 
claims when the issue of unemployability is raised by the record.  
The Veteran has raised the issue of entitlement to TDIU.  Thus, 
under Rice, the Board has jurisdiction over the Veteran's TDIU 
claim and for the purpose of clarity has separately captioned the 
issue on the title page.  

The issues of entitlement to (i) an increased evaluation for a 
low back disorder, currently rated 50 percent disabling, and (ii) 
TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the 
Veteran's headache disorder is productive of very frequent, 
prolonged and completely prostrating attacks, resulting in severe 
economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent rating, the maximum schedular 
rating, for a headache disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board is granting the Veteran the maximum 
schedular rating available and, as such, no discussion of VA's 
duty to notify and assist is necessary.

By way of background, a March 2007 rating decision denied an 
increased rating for the Veteran's headache disorder, rated 30 
percent disabling.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the Veteran's entire history is reviewed 
when assigning a disability rating, 38 C.F.R. § 4.1, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Additionally, in determining the present 
level of a disability for any increased rating claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that show distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all 
the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim, or whether a 
preponderance of the evidence is against the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's headache disorder has been rated as 30 percent 
disabling, under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which 
the evidence of record indicates is the proper Diagnostic Code.  
Pursuant to the rating criteria outlined in Diagnostic Code 8100, 
a 30 percent rating is assigned when the characteristic 
prostrating attacks occur on an average of once a month over last 
several months; while a 50 percent rating, the maximum schedular 
rating, is assigned when completely prostrating and prolonged 
attacks occur very frequently and are productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

In August 2005, the Veteran underwent a VA neurological 
examination in connection with her present claim.  At this time, 
the Veteran provided an account of experiencing severe 
prostrating migraine headaches approximately once a month, which 
lasted for "a couple of days."  The Veteran also provided an 
account of more tolerable weekly headaches, which did not result 
in disability.  

The Veteran was provided a December 2006 VA neurological 
examination.  During the examination interview, the Veteran 
reported experiencing almost constant mild headaches, 
approximately 10 prostrating headaches in the past 6-months and 
taking prescription medication to manage her headache symptoms.  

A May 2008 VA emergency medicine treatment note, documents the 
Veteran's treatment for complaints of nausea and vomiting.  
During the treatment interview, the Veteran stated that she 
experienced daily migraine headaches and, due to just such a 
headache, she was unable to complete the medical interview.  
Nonetheless, aside from noting diagnosed migraine headaches, this 
treatment centered primarily on the Veteran's gastrointestinal 
complaints and no opinion or suggestion was provided that any 
such condition was related to any migraine headache disorder.  

Again, in November 2009, the Veteran was examined for VA 
purposes.  During the examination, the Veteran reported 
experiencing constant headaches, of varying intensity, and 
detailed an inability to get out of bed for approximately one 
week every month.  The examiner also noted that the Veteran 
utilized pain medication for her back disorder to manage her 
headaches, and that she had not worked in the past 6-months.  At 
this time, the VA examiner stated that the Veteran's headache 
symptomatology would not necessarily preclude her from 
employment.  

Numerous other treatment records and statements, both lay and 
professional, have been associated with the claims folder, in 
connection with the Veteran's claim that are consistent with the 
findings noted above and corroborate the Veteran's account of 
headache severity and frequency.

After considering the evidence of record, the Board finds that an 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8100, shows 
entitlement to the maximum schedular rating of 50 percent.  
Initially, the Board notes that the Veteran has been disabled 
Social Security Administration (SSA) purposes, due to a 
nonservice-connected disorder, since April 1986; however, the 
Veteran has provided a consistent and competent account of 
monthly week-long episodes of headache symptoms, requiring her to 
remain in bed.  What is more, the Veteran's account of the 
severity and duration of her disorder is generally confirmed by 
the medical and lay evidence record.  Although the November 2009 
VA examiner attested that he had "patients with weekly 
prostrating headaches that remain[ed] gainfully employed," no 
opinion specifically addressing any impact the Veteran's headache 
symptomatology had on her economic inadaptability was provided, 
lessening the probative value of the examiner's statement.  
Essentially, the evidence of record, both lay and medical, 
strongly suggests the Veteran's headache symptomatology causes 
very frequent, prolonged and prolonged attacks that are 
productive of severe economic inadaptability.  Thus, the Board 
finds that the criteria set forth Diagnostic Code 8100, for a 50 
percent rating, the maximum schedular rating, have been met 
throughout the appeal period.  Thus, the appeal is granted.  

Finally, in exceptional cases, an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-part 
test, based on the language of 38 C.F.R. § 3.321(b)(1), for 
determining whether a Veteran is entitled to an extra-schedular 
rating: (1) the established schedular criteria must be inadequate 
to describe the severity and symptoms of the claimant's 
disability; (2) the case must present other indicia of an 
exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's headache disability.  There is evidence that the 
Veteran's headache disability is productive of pain and 
functional impairment, which are contemplated by the rating 
presently assigned and the applicable rating criteria.  The 
rating criteria are therefore adequate to evaluate the Veteran's 
disability and referral for consideration of extraschedular 
rating is not warranted.


ORDER

The maximum schedular rating of 50 percent for a headache 
disorder is granted, subject to the law and regulations governing 
payment of monetary benefits.

REMAND

The Veteran seeks to establish entitlement to an increased 
disability rating for a low back disorder, rated 50 percent 
disabling, and was most recently provided a VA orthopedic 
examination in November 2009 and an addendum opinion provided in 
January 2010.  Nonetheless, the Veteran has provided a consistent 
and credible account of neurological symptomatology, to include 
urinary frequency and lower extremity sensory deficits.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  What is 
more, there is competent and credible evidence of record that 
indicates these neurological symptoms may be related to the 
Veteran's low back disorder; however, in a January 2010 addendum 
opinion, a VA examiner opined to the contrary, without providing 
a rationale in support of his impression.  See VA Exam Rpts., 
Dec. 15, 2006, Aug. 12, 2005.  In this respect, the Board finds 
the evidence related to the severity and nature of the Veteran's 
low back disorder to be unclear.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 300 (2008).  As the Board may not rely on its 
own unsubstantiated medical opinion, the Veteran's increased 
rating claim must be remanded for another VA examination.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Allday v. 
Brown, 7 Vet. App. 517 (1995).

Further, as previously noted, the Veteran has raised a claim for 
entitlement to total disability based on individual 
unemployability (TDIU) and her increased rating claims include 
this theory of entitlement.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  What is more, given the grant of benefits herein, the 
Veteran now satisfies the threshold criteria of 38 C.F.R. 
§ 4.16(a).  As such, the VA examiner must also comment on whether 
the Veteran's service-connected disabilities impact her ability 
to secure or follow substantially gainful employment.  

The Board also observes that the Veteran receives VA treatment 
for her low back disorder.  However, VA treatment records, dated 
since December 2009, have not been associated with the claims 
folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  For this 
reason as well, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request copies of all of 
the Veteran's pertinent, outstanding VA 
treatment records, dated since December 2009.  
Any negative response should be in 
writing, and associated with the claims 
folder.

2.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the Veteran for an 
appropriate VA examination to determine the 
nature, extent, frequency and severity of any 
orthopedic and neurologic impairment related 
to the Veteran's low back disability.  The 
claims folder should be made available to and 
reviewed by the examiner.

The examiner should identify all back 
orthopedic pathology found to be present.  
The examiner should conduct all indicated 
tests and studies, to include range of motion 
studies expressed in degrees and in relation 
to normal range of motion, and should 
describe any pain, weakened movement, excess 
fatigability, and incoordination present.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of the 
Veteran's back.  

In addition, if possible, the examiner should 
state whether the low back disability has 
been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or treatment 
by a physician, and if so, the frequency and 
duration of those episodes.  

Further, the examiner should also discuss the 
nature and severity of any right or left-
sided radiculopathy or neuropathy found to be 
present.  The examiner must also state 
whether the Veteran has bowel or bladder 
problems related to her low back disability, 
to include a description of any 
symptomatology.

Thereafter, the examiner should opine as to 
whether, without regard to her age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as not 
that the Veteran's service-connected (i) low 
back disorder and/or (ii) headache disorder, 
alone or together, render her unable to 
secure or follow a substantially gainful 
occupation.  All findings and conclusions 
should be set forth in a legible report.

3.  Then readjudicate the Veteran's claims 
and adjudicate her TDIU claim.  If the 
benefits sought on appeal remain denied, the 
Veteran and her representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


